12-2
         Lin v. Holder
                                                                                       BIA
                                                                               A077 002 686


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of August, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       YANG LIN LIN, AKA YAN LING LIN,
14                Petitioner,
15
16                       v.                                     12-2
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Jennifer P.
27                                     Levings, Senior Litigation Counsel;
28                                     Jennifer R. Khouri, Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Yang Lin Lin, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 19, 2011,

 7   decision of the BIA denying her motion to reopen.

 8   In re Yang Lin Lin, No. A077 002 686 (B.I.A. Dec. 19, 2011).

 9   We assume the parties’ familiarity with the underlying facts

10   and procedural history of this case.

11       We review the BIA’s denial of Lin’s motion to reopen

12   for abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006) (per curiam).   An alien may file only one

14   motion to reopen and must do so within 90 days of the

15   agency’s final administrative decision.   8 U.S.C.

16   § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2).      Although

17   Lin’s motion was indisputably untimely because it was filed

18   more than eight years after the agency’s final order of

19   removal, there is no time limitation for filing a motion to

20   reopen to apply or reapply for asylum if it is “based on

21   changed country conditions arising in the country of

22   nationality or the country to which removal has been

23   ordered, if such evidence is material and was not available


                                    2
 1   and would not have been discovered or presented at the

 2   previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii);

 3   see also 8 C.F.R. § 1003.2(c)(3)(ii).     Here, the BIA did not

 4   abuse its discretion in finding that Lin failed to establish

 5   such circumstances based on her newly commenced practice of

 6   Falun Gong in the United States.     See Li Yong Zheng v. U.S.

 7   Dep’t of Justice, 416 F.3d 129, 130-31 (2d Cir. 2005) (per

 8   curiam) (explaining that a change in “personal circumstances

 9   in the United States” did not constitute a change in country

10   conditions).

11       Moreover, the BIA reasonably concluded that Lin failed

12   to establish a material change in country conditions as

13   required to except her motion from the time limitation, as

14   the record evidence reflected merely a continuation of

15   conditions that existed prior to Lin’s 2000 merits hearing.

16   See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

17   § 1003.2(c)(3)(ii); In re S-Y-G-, 24 I. & N. Dec. 247, 253

18   (BIA 2007)     (noting that in evaluating evidence of changed

19   country conditions, the BIA “compare[s] the evidence of

20   country conditions submitted with the motion to those that

21   existed at the time of the merits hearing below”).     Indeed,

22   the BIA reasonably found that the country conditions

23   evidence shows not that conditions for Falun Gong


                                     3
 1   practitioners in China have worsened, but that the

 2   harassment has been continuous since 1999.   Furthermore,

 3   although Lin argues that recent uprisings in the Middle East

 4   have made the Chinese government more concerned with pro-

 5   democracy movements in China, she did not present any

 6   evidence to support this claim.   See 8 U.S.C. §

 7   1229a(c)(7)(B) (indicating that the movant bears the burden

 8   of supporting her motion with relevant evidence).

 9       The BIA also did not abuse its discretion in denying

10   Lin’s motion to reopen for failure to establish her prima

11   facie eligibility for relief. See Jian Hui Shao v. Mukasey,

12   546 F.3d 138, 168 (2d Cir. 2008) (noting that in order to

13   establish prima facie eligibility for relief in a motion to

14   reopen, petitioner must show a “‘realistic chance’” of

15   obtaining relief by “demonstrating that the proffered new

16   evidence would likely alter the result in her case” (quoting

17   Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 2005))).

18   Given Lin’s generalized assertions that she would be

19   punished or imprisoned, the BIA did not err in finding that

20   her fear of future persecution was speculative.     See Jian

21   Xing Huang v. U.S. I.N.S., 421 F.3d 125, 128-29 (2d Cir.

22   2005) (per curiam);   Lecaj v. Holder, 616 F.3d 111, 117 (2d

23   Cir. 2010).   In doing so, the BIA was not required to credit


                                   4
 1   Lin’s statement, her mother’s letter, or the village

 2   committee notice, particularly given their lack of

 3   authentication and the underlying adverse credibility

 4   determination.    See Xiao Ji Chen v. U.S. Dep’t of Justice,

 5   471 F.3d 315, 342 (2d Cir. 2006) (holding that the weight

 6   accorded to the applicant’s evidence in immigration

 7   proceedings lies largely within the discretion of the

 8   agency).

 9       For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, Lin’s pending

11   motion for a stay of removal in this petition is DISMISSED

12   as moot.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk
15




                                    5